PIERCE, Judge
(dissenting).
I regret that I must register my first dissent on the Court. I am fearful it will not be my last.
I do not believe that the rationale of the body of Florida law built up over the years to fortify the “dangerous instrumentality” doctrine originally enunciated in Southern Cotton Oil Co. v. Anderson, 1920, 80 Fla. 441, 86 So. 629, 16 A.L.R. 255, permits or contemplates the evasion of the rights and responsibilities of and to the public thereunder by the mere expedient of privately drawn contracts, agreements or understandings between employer and employee as to *230use or operation of the motor vehicle in question.
I could write a comprehensive opinion elaborating upon this thesis but I will reserve that for a future case, if, as and when necessary or appropriate. Extensive opinions in dissent add nothing to the body of the law, and in my humble opinion, are something to be avoided. I merely note my dissent and give briefly the ground therefor.